Citation Nr: 0916519	
Decision Date: 05/04/09    Archive Date: 05/12/09

DOCKET NO.  07-04 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to compensation for posttraumatic stress 
disorder (PTSD).

2. Entitlement to compensation for an acquired psychiatric 
disorder claimed as bipolar disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1970 until February 
1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a May 2006 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Seattle, 
Washington.

The issue of entitlement to compensation for an acquired 
psychiatric disorder claimed as bipolar disorder is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.

FINDING OF FACT

On April 19, 2007, prior to the promulgation of a decision in 
the appeal, the appellant indicated that a withdrawal of the 
claim of entitlement to PTSD appeal is requested.


CONCLUSION OF LAW

With respect to the PTSD claim, the criteria for withdrawal 
of an appeal by the appellant (or his or her authorized 
representative) have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R. § 20.204 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege 
specific error of fact or law in the determination being 
appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be 
withdrawn as to any or all issues involved in the appeal at 
any time before the Board promulgates a decision.  38 C.F.R. 
§ 20.204 (2008).  Withdrawal may be made by the appellant or 
by his or her authorized representative.  38 C.F.R. § 20.204.  
In the present case, the appellant has withdrawn the appeal 
on the issue of entitlement to service connection for PTSD, 
as indicated in an April 19, 2007, transcript of a hearing 
before a Decision Review Officer at the RO.  Hence, there 
remain no allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal from the RO rating decision in May 2006 relating 
to a claim of entitlement to compensation for PTSD is 
dismissed.


REMAND

The Veteran is claiming entitlement to service connection for 
an acquired psychiatric disorder claimed as bipolar disorder.  
Specifically, she claims that she suffered from depression 
and anxiety while in active service and further believes that 
such symptoms were early manifestations of her currently 
diagnosed bipolar disorder.

In reviewing the record, the Board finds that additional 
development is required before the appeal may be adjudicated 
on the merits.  Specifically, it is determined that a VA 
examination is necessary to determine the whether prior-
treated depression and anxiety were early manifestations of 
the Veteran's current disorder.

In reaching the above conclusion, the Board notes that VA 
must afford a Veteran a medical examination or obtain a 
medical opinion when necessary to make a decision on the 
claim. See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  
The Court in McLendon v. Nicholson 20 Vet. App. 79 (2006), 
provided further guidance holding that VA must provide a 
medical examination when there is: (1) competent evidence of 
a current disability or persistent recurrent symptoms of a 
disability; (2) evidence establishing that an event, injury, 
or disease occurred in service or establishing certain 
diseases manifesting during an applicable presumptive period 
for which the claimant qualifies, and (3) an indication that 
the disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim. 

With respect to the third factor above, the Court stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the Veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military service 
include, but are not limited to, medical evidence that 
suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation. McLendon, 20 Vet. 
App. 79 (2006).

In the present case, available service treatment records do 
not reflect any treatment or complaints of depression, 
anxiety, or related symptoms.  However, post-service 
treatment records indicate that in November 1971 the Veteran 
was prescribed a refill for Valium "for anxiety and 
depression."  The record further indicates Valium as 
prescribed in October 1974, November 1974, and April 1977.  
These prescriptions are accompanied by physicians' notes 
consistently describing anxiety, depression and nervousness.  
Then, in January 1981, the Veteran was admitted to a hospital 
for evaluation of manic depressive illness.  The record 
indicates that the Veteran had been treated at the same 
hospital three years prior with Lithium for manic episodes; 
records of the prior hospital treatment have not been 
associated with the claims file.  The Board notes that the 
record documents continuous treatment for mental disorders 
through the present day.

Given the above evidence, suggesting a longstanding history 
of mental instability and indicating treatment within nine 
months following the Veteran's discharge, it is concluded 
that the current disorder may be related to active service, 
under the low threshold of McLendon.  Thus, an examination is 
required.  

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an 
examination to determine a current 
diagnosis of mental disorder.  The claims 
folder must be made available to the 
examiner for review of the case. All 
findings should be reported in detail.  

If it is determined that the Veteran 
currently suffers from a psychosis, the 
examiner is to assess whether such was 
manifested within the first post-service 
year.  Moreover, as to any diagnosed 
acquired psychiatric disability, the 
examiner is to address whether it is at 
least as likely as not (i.e., 50-50 
probability) that the current mental 
disorder is causally related to or 
coincident with the Veteran's time in 
service.  In responding to this inquiry, 
it should be considered whether any of 
the symptoms shown from 1971 onward 
constitute early manifestations of any 
currently diagnosed mental disorder.  Any 
opinions should be accompanied by a clear 
rationale consistent with the evidence of 
record.  

2. Upon completion of the above, 
readjudicate the issue on appeal and 
consider all evidence received since 
issuance of the most recent Supplemental 
Statement of the Case.  If any benefit 
sought on appeal remains denied, the 
appellant and his representative should 
be furnished an appropriate supplemental 
statement of the case and be provided an 
opportunity to respond.  Thereafter, the 
case should be returned to the Board for 
further appellate consideration, as 
appropriate.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


